Citation Nr: 0515854	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, now 
rated 10 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from several rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Detroit, Michigan.  
In October 2001 and April 2002, the RO denied service 
connection for PTSD.  In January 2003, the RO denied a claim 
for an increased rating for service-connected tinnitus (rated 
10 percent disabling).  The veteran testified at a hearing 
before the Board that was held at the RO in March 2005.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDING OF FACT

The October 2004 statement reflects the veteran's desire to 
withdraw his appeal of the claim for an increased rating for 
service-connected tinnitus (now rated 10 percent disabling).  


CONCLUSION OF LAW

The veteran has withdrawn his appeal of the claim for an 
increased rating for service-connected tinnitus (now rated 10 
percent disabling).  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2004).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected a timely appeal of the January 2003 
rating decision that denied his claim of entitlement to a 
disability rating greater than 10 percent for the 
service-connected tinnitus.  38 C.F.R. § 20.200 (2004).  
Thereafter, in a statement received at the RO in October 
2004, the veteran, through his representative, expressed his 
desire to withdraw this claim from appellate review.  

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2004).  The 
October 2004 statement contains the veteran's clear desire to 
withdraw his claim for an increased rating for his 
service-connected tinnitus (now rated 10 percent).  As the 
veteran has withdrawn this issue, there remains no 
allegations of error of fact or law for appellate 
consideration concerning this claim.  Thus, the Board does 
not have jurisdiction to review this increased rating issue; 
this claim is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 
2002).  


ORDER

The claim for an increased rating for service-connected 
tinnitus (now rated 10 percent disabling) is dismissed.  


REMAND

In the opinion of the Board, additional development is 
needed.

Between January and February 1999, the veteran was 
hospitalized at the Battle Creek VA Medical Center (VAMC) for 
approximately one month for treatment for continuous chemical 
dependency to alcohol.  Medical records of this 
hospitalization indicate that the veteran has "symptoms 
suggestive of PTSD" and that "[h]is history would certainly 
indicate the probability of PTSD developing."  A VA PTSD 
examination subsequently conducted in April 2002 provided the 
following Axis I assessments:  alcohol dependence in partial 
remission as well as polysubstance abuse in full remission.  
The examiner specifically noted that the veteran "does not 
meet all the criteria for PTSD."  

Importantly, however, at the March 2005 hearing before the 
Board, the veteran testified that additional records exist 
which provide competent evidence of a diagnosis of PTSD.  In 
particular, the veteran stated that a private psychiatrist 
testified at the veteran's 1981 trial (on drug charges) in 
the United States District Court in Detroit, Michigan, 
(District Court) that the veteran had PTSD.  

The veteran also testified that he was hospitalized at the 
Battle Creek VAMC in the early 1990s for treatment of drug 
and alcohol abuse and that he had talked to someone about his 
PTSD problems at that time.  

Additionally, a review of the currently available medical 
treatment evidence indicates that the veteran may have been 
referred for VA outpatient PTSD treatment in 1999 at the 
Detroit VAMC.  The RO should ascertain whether the veteran 
received any outpatient VA PTSD treatment from February 1999 
to the present.

Consequently, a remand is necessary to afford the RO an 
opportunity to procure that portion of the 1981 District 
Court trial's transcript which includes the private 
psychiatrist's testimony and to obtain any available records 
of any VA treatment that the veteran may have received for 
his claimed PTSD in the early 1990s (1990 to 1995) and from 
early 1999 to the present.  

After the March 2005 Board hearing, the veteran also 
submitted additional evidence and an authorization form 
pertaining to the District Court trial transcript.  He also 
submitted a waiver of initial consideration of that evidence 
by the RO. 

If and only if any of the additional evidence includes 
diagnoses of PTSD, in view of the conflicting medical 
evidence regarding the existence of an acceptable PTSD 
diagnosis (on the April 2002 VA examination), on remand, the 
RO should then afford the veteran another VA examination to 
determine the nature, extent, and etiology of any PTSD that 
he may have, in light of the additional, previously 
unconsidered evidence.  The Board notes that the veteran has 
documented evidence of combat service, including a Purple 
Heart Medal.  Therefore, for purposes of this claim and any 
examination, absent "clear and convincing evidence to the 
contrary," "the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor[s]."  
38 C.F.R. § 3.304(f) (2004).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  After furnishing the veteran the 
appropriate release forms, the RO should 
obtain a copy of the transcript of the 
testimony of Dr. Emanuel Tenai from the 
veteran's 1981 trial in United States 
District Court in Detroit, Michigan.  For 
privacy purposes, the Board refers the RO 
to the specific information regarding 
this trial that are described on pages 
11-12 of the transcript of the March 2005 
Board hearing.  The RO should comply with 
all applicable duties to notify and 
assist claimants with regard to this 
evidence.  

2.  The RO should also procure copies of 
all records of inpatient and outpatient 
psychiatric (including drug and alcohol 
abuse) treatment that the veteran 
received at the Battle Creek VAMC from 
January 1990 to December 1995; and from 
the Detroit VAMC from February 1999 to 
the present.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  The RO 
should comply with all applicable duties 
to notify and assist claimants with 
regard to this evidence.    

3.  If and only if the additional 
evidence includes a diagnosis of PTSD, 
the RO should then schedule the veteran 
for a VA examination to determine whether 
he meets the diagnostic criteria for 
PTSD.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests should be conducted.  

If PTSD is diagnosed, the examiner should 
specify which stressor(s) was (were) used 
as the basis for the diagnosis, whether 
the stressors were sufficient to produce 
a diagnosis of PTSD, and whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors.  

4.  The RO should then re-adjudicate the 
claim for service connection for PTSD.  
If the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  The case 
should then be returned to the Board for 
its review, as appropriate.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treated this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


